DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9, 11-19, and 21-22 are pending, of which claims 1 and 12 are independent. Claims 10 and 20 were cancelled.

Response to Arguments
Applicant’s arguments, filed 12/8/2021, with respect to the previous office have been fully considered and are persuasive.  The rejections of the office action mailed 9/14/2021 have been withdrawn.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 1-9, 11-19, and 21-22 are considered allowable over the art of record. Carvallo et al., US Patent Application Publication No. 2011/0238392 teaches using models to optimize parameters involved in the development planning and/or reservoir management process and generate a set of candidate solutions, and evaluating the candidate solutions using rigorous models and selecting an optimal plan. Carvallo teaches that various constraints may be applied during the evaluation to focus the selection of an optimal solution. Watanabe et al., US Patent Application Publication No. 2020/0102819 teaches using flow control devices in reservoir exploitation as part of partitioning wellbores into multiple independent production zones as part of the completion 
(Claim 1) “evaluating with a processor a plurality of different well completion plans and designs for the well using a reservoir simulator that includes a detailed model of the subsurface formation to calculate dynamic flows of fluid through the subsurface formation ... to provide output data for each well completion plan and design evaluation resulting in a plurality of output data sets, the plurality of output data sets comprising a first data set comprising first evaluation output data corresponding to first input data and a second data set comprising second evaluation output data corresponding to second input data, the second data set being different from the first data set … using intelligent sequential sampling of the first data set with the processor to provide intelligent sequential sampling data in response to the surrogate reservoir model not meeting a validation criterion based on the second data set” in combination with the remaining elements and features of the claimed invention.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN W CRABB/Examiner, Art Unit 2148